Order filed April 21, 2015




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-15-00188-CV
                                  ____________

                       RICARDO TIJERNIA, Appellant

                                        V.

  ROBERT WYSONG AND HOUSTON INTERNATIONAL AIRCRAFT
                  SUPPORT, INC., Appellees


                   On Appeal from the 189th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2011-14628

                                   ORDER

      The notice of appeal in this case was filed February 18, 2015. To date, the
filing fee of $195.00 has not been paid. No evidence that appellant has established
indigence has been filed. See Tex. R. App. P. 20.1. Therefore, the court issues the
following order.

      Appellant is ordered to pay the filing fee in the amount of $195.00 to the
clerk of this court on or before May 6, 2015. See Tex. R. App. P. 5. If appellant
fails to timely pay the filing fee in accordance with this order, the appeal will be
dismissed.

                                      PER CURIAM